NUMBER 13-20-00412-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                             IN RE DIANNA BERNSEN


           On Petition for Writ of Habeas Corpus or Mandamus.


                                        ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator Dianna Bernsen filed a petition for “Writ of Habeas Corpus or Mandamus”

and motion for emergency stay in the above cause on October 1, 2020, seeking to void

the trial court’s judgment of contempt. The judgment orders the Relator’s confinement in

the Nueces County jail for a period of ninety days. Through the motion for emergency

stay, relator seeks to stay the trial court’s judgment of contempt pending resolution of this

original proceeding.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is
GRANTED and the trial court’s judgment of contempt is ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

        The Court requests that the real parties in interest 1, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

        IT IS SO ORDERED.

                                                                        PER CURIAM

Delivered and filed the
5th day of October, 2020.




        1
         Real parties in interest include: the ward Leon Bernsen Sr., the temporary guardian for the ward
R. Clay Hoblit, Bernsen Farms, Ltd., Lynn Bernsen Allison, and Bradley Pickens.

                                                   2